DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the furnace" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to use the language of "the electric-arc furnace" to overcome this rejection.
Claim 2 recites the limitation "the metal Ag" in line 7.  It is unclear if this metal Ag is the same metal Ag from the step of forming the intermediate alloy or another metal Ag source.  It is suggested to use the language of "metal Ag" to overcome this rejection.
Claim 2 recites the limitation "the furnace" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to use the language of "the induction furnace" to overcome this rejection.

The term "normal temperature" in lines 4, 9-10, 13-14, and 16-17 in claim 2is a relative term which renders the claim indefinite.  The term "normal temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner will interpret the term "high-strength" in the broadest reasonable manner in light of the specification and claims as filed, particularly due to the step of water quenching, to be met by a temperature of 0-100°C.
Regarding dependent claims 3 and 4, these claims do not remedy the deficiencies of parent claim 2 noted above, and are rejected for the same rationale.
	
Claim 3 recites the limitation "the vacuum degree" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
The present claims contain allowable subject matter over the "closest" prior art US 2006/0239853.

US '853 does not disclose or suggest the cumulative steps of: 
(1) placing metal Ag and metal Sc in an electric-arc furnace and smelting the metal Ag and the metal Sc under a vacuum condition, then performing cooling to normal temperature in the furnace to obtain an Ag-Sc intermediate alloy, wherein the Ag-Sc intermediate alloy includes 0.5-5 wt% Sc; 
(2) placing the Ag-Sc intermediate alloy, an electrolytic copper and the metal Ag in an induction furnace and performing heating to 1200-1300°C under a vacuum condition, keeping at the temperature for 10-60 min for smelting, then performing casting and cooling to normal temperature in the furnace to obtain ingots, wherein the components of the ingots are: 1-10 wt% Ag, 0.05-0.5 wt% Sc and a balance Cu; 
(3) heating the ingots to 700-850°C under an inert atmosphere and keeping at the temperature for 1-15 h for heat treatment, then performing water quenching to normal temperature to obtain heat-treated ingots; and 
(4) heating the heat-treated ingots to 400-500°C under an inert atmosphere and keeping at the temperature for 2-20 h for aging treatment, then performing air cooling to normal temperature to obtain the high-strength and high-conductivity Cu-Ag-Sc alloy, wherein hardness 
Therefore, US '853 does not disclose or suggest the subject matter of the presently claimed invention.
Claims 2-4 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738